Exhibit 10.25

Susquehanna Bancshares, Inc.

Board Compensation

Effective July 1, 2012

Holding Company and Bank Directors*

 

Director Compensation Category

   Effective 7/1/12  

Annual Retainer

   $ 30,000   

Equity – Restricted Stock

   $ 30,000   

All Boards – Meeting Fee

   $ 1,500   

All Committees – Meeting Fee

   $ 1,200   

Lead Director Annual Retainer

   $ 30,000   

Audit Committee Chair Annual Retainer

   $ 12,500   

Compensation Committee Chair Annual Retainer

   $ 12,500   

Nom. & Corp. Governance Chair Annual Retainer

   $ 7,500   

Risk Committee Chair Annual Retainer

   $ 7,500   

Telephonic Participation Meeting Fee

    
  60% of In-Person
Meeting Fee   
** 

 

* Only one fee will be paid for participation in combined holding company and
bank board or committee meetings

** Includes all telephonic meetings, even if they are single topic

Subsidiary Board and Committee Fees

 

Director Compensation Category

   Effective 7/1/12  

All Boards – Meeting Fee

   $ 1,500   

All Committees – Meeting Fee

   $ 1,200   

Telephonic Participation Meeting Fee

    
  60% of In-Person
Meeting Fee   
* 

 

* Includes all telephonic meetings, even if they are single topic